In this case the verdict of the jury found the appellant guilty of murder and assessed his punishment at confinement in the penitentiary for life. The sentence, based on this, fixed the punishment specifically at life imprisonment instead of an indeterminate sentence as required by the Act of August 18, 1913, p. 4. In some way this escaped our attention when the case was affirmed and the motion for rehearing overruled. The sentence will, therefore, be reformed by this court so that, in accordance with the said Act of August 18, 1913, the punishment of appellant will be assessed at the indeterminate time of not less than five years nor more than for his lifetime. The sentence is, therefore, reformed in accordance with said Act, and the clerk of this court is directed to enter the proper sentence in accordance with this opinion and said law, and certify the same properly to the court below.
Reformed.